Citation Nr: 0533126	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  02-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for alopecia.

2. Entitlement to a compensable rating for hypertension.

3. Entitlement to a compensable rating for gastroesophageal 
reflux disease (GERD).

4. Entitlement to a compensable rating for hemorrhoids prior 
to May 4, 2004.  

5. Entitlement to a rating in excess of 10 percent for 
hemorrhoids from May 4, 2004.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1997 to April 2001.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a February 2002 
rating decision by the Nashville, Tennessee Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
before the Board in November 2003 when it was remanded for 
additional development.

By rating decision in May 2005, the RO granted service 
connection for tooth nerve damage. The United States Court of 
Appeals for the Federal Circuit has held that the RO's award 
of service connection for a particular disability constitutes 
a full award of benefits on the appeal initiated by the 
veteran's notice of disagreement on such issue. Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997). Therefore, the 
only issues for the Board's consideration are those listed on 
the preceding page.  

In September 2005, the veteran submitted additional evidence 
that has not been reviewed by the RO.  However, he waived RO 
consideration of the additional evidence (see November 2005 
Informal Hearing Presentation), permitting the Board to 
consider such records in the first instance. See 38 C.F.R. § 
20.1304(c) (effective October 4, 2004). Hence, the claims 
will be considered on the current record.

The veteran's claims file is now in the jurisdiction of the 
Reno, Nevada RO.  

The issues pertaining to the ratings for GERD and hemorrhoids 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action is required on his part.


FINDINGS OF FACT

1. The veteran has alopecia areata which originated during 
his active service.

2. The veteran has a history of hypertension manifested by 
systolic blood pressures predominantly less than 160 and 
diastolic blood pressures predominantly less than 100; 
throughout the appeal period it has been well controlled by 
medication. 


CONCLUSIONS OF LAW

1. Service connection for alopecia areata is warranted. 38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).

2. A compensable rating for hypertension is not warranted. 38  
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.104, Diagnostic Code (Code) 7101 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

With regard to the claims seeking service connection for 
alopecia and a higher rating for hypertension, the appellant 
was provided VCAA notice in February 2004 and September 2004 
letters from the RO. Although he was provided full 
notice/information subsequent to the rating decisions 
appealed, he is not prejudiced by any notice timing defect. 
(Significantly, notice on the downstream issue of the rating 
assigned with the grant of service connection was properly 
provided via statement of the case (SOC).  See VAOPGCPREC 8-
2003 (December 2003)).  He has been notified of everything 
required, and has had ample opportunity to respond or 
supplement the record. Specifically, the February 2004 and 
September 2004 correspondence informed him of the allocation 
of responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claims. The 
case was reviewed de novo subsequent to the notice, and the 
appellant has had ample opportunity to respond. 

Regarding content of notice, SOCs and supplemental SOCs 
(SSOCs) dated from 2002 to 2005 informed the appellant of 
what the evidence showed and why the claims were denied. He 
was advised by the February 2004 and September 2004 
correspondence, that VA would make reasonable efforts to help 
him get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records. This correspondence advised him of 
what the evidence must show to substantiate his claims; and 
of what information or evidence VA needed from him.  The RO 
asked him to submit any evidence in his possession that 
pertains to his claims. (See September 2004 letter). 
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran has been examined by VA.  Development is complete to 
the extent possible. VA's duties to notify and assist are 
met. The appellant is not prejudiced by the Board's 
proceeding with appellate review of the merits of these 
claims. Mayfield, supra.

Service Connection for Alopecia

The veteran's service medical records note that he was seen 
at the Pseudofolliculitis Barbae Clinic with complaints of an 
ingrown beard on several occasions during service. In 
addition, in March 2001, he was seen with complaints of hair 
loss. Examination revealed alopecia on the underside of the 
chin. The assessment was alopecia.

In April 2001, the veteran submitted a claim seeking service 
connection for various disabilities, including alopecia and 
pseudofolliculitis barbae.  By rating decision in February 
2002, the RO granted service connection for 
pseudofolliculitis barbae. 

A June 2005 VA dermatology examination report notes the 
veteran's complaints that he used to have a full beard; 
however, there were currently places on his face where hair 
did not grow. He also complained of pseudofolliculitis 
barbae. Examination revealed a goatee of hair growth; lateral 
to that there was a site of non-hair growth. Examination also 
revealed pseudofolliculitis barbae on the upper neck area. 
The examiner stated, "The differential diagnosis of what we 
see here is either a very symmetrical form of alopecia areata 
or simply a normal symmetrical hair growth pattern on the 
face." The examiner also stated:

I cannot say with certainty that there is 
really any specific alopecia other than 
the history that he has given. There is a 
symmetrical area on each cheek where hair 
does not grow, but whether or not this is 
a pathological condition or actual 
alopecia is indiscernible. . . . So, 
whether or not there is alopecia at all 
is in question. There may have been some 
degree of hair loss on the face due to 
pseudofolliculitis, which is, again, 
merely speculation and whether or not 
there is any underlying medical condition 
causing hair loss on the face, is again 
speculation. It is as likely as not that 
pseudofolliculitis has played some role 
in the causation of alopecia on the face, 
if in fact, this is a pathologic 
condition, which I have said before, 
cannot be discerned with certainty.

In a letter dated in August 2005, Joe Gurule, PA-C, MS, of 
the Dermatology Department of the Las Vegas VA Southern 
Nevada Healthcare System, stated that he saw the veteran 
"while on active duty for alopecia areata as well as here at 
the VA today along with our Chief, Dr. Richard Diskin, DO. We 
conclude that [the veteran] has both alopecia areata as well 
as pseudofolliculitis barbae but [in] different locations on 
his beard area and they are not related."

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The veteran was seen with complaints of hair loss in March 
2001, near the end of his military service.  The diagnosis at 
that time was alopecia. Although a June 2005 VA examiner 
indicated that he could not say for certain whether the 
veteran had alopecia, there is no indication that such 
examiner reviewed the veteran's service medical records. 
Moreover, an August 2005 VA medical opinion from a medical 
professional who treated the veteran during his military 
service states that the veteran had alopecia during his 
military service, and continues to have it to this day. This 
opinion was confirmed by the chief of VA's dermatology 
department.

The evidence supporting the veteran's claim seeking service 
connection for alopecia areata is at least in equipoise with 
that against the claim. Accordingly, service connection the 
veteran's alopecia areata is warranted.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

The Rating for Hypertension

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic 
codes identify the various disabilities. The veteran's entire 
history is reviewed when making  disability evaluations. Id.; 
38 C.F.R. § 4.1. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
noted an important distinction between an appeal involving 
the veteran's disagreement with the initial rating assigned 
at the time a disability is service connected and an appeal 
where service connection was previously granted (and the 
initial rating was previously assigned). Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, where the question 
for consideration is propriety of the initial evaluation 
assigned with the grant of service connection, evaluation of 
all of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged ratings" is  required. See Fenderson, 12 Vet. App. at 
126. 
The rating schedule provides that for hypertensive vascular 
disease, a 60 percent rating is warranted when diastolic 
pressure is predominantly 130 or more. A 40 percent rating is 
warranted when diastolic pressure is predominantly 120 or 
more. A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or when systolic 
pressure is predominantly 200 or more. A 10 percent rating is 
warranted when diastolic pressure is predominantly 100 or 
more, or when systolic pressure is predominantly 160 or more. 
The minimum rating for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control is 10 percent. 38 C.F.R. § 
4.104, Code 7101.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. §  4.31.

At the outset the Board finds that the veteran's hypertension 
has not significantly varied in severity during the appeal 
period, and that "staged" ratings are not warranted.  

Service medical records note that the veteran's blood 
pressure reading on October 3, 2000, was 138/88. He was then 
seen for a three day blood pressure check; readings were 
130/98, 130/90, 124/96, 132/88, 128/86 and 130/82. An October 
10, 2000 record notes an assessment of borderline 
hypertension. HCTZ was prescribed. October and November 2000 
follow-up blood pressure checks revealed pressure readings of 
130/96, 132/84, 138/86 and 130/90. A March 2001 report of 
medical assessment notes that the veteran's hypertension was 
well-controlled on HCTZ.

The veteran submitted a claim seeking service connection for 
hypertension in April 2001.  The rating decision on appeal 
granted service connection, and assigned a noncompensable 
rating.

A January 2005 VA heart examination report notes the 
veteran's history of treatment for hypertension since 
service. Currently, the veteran was taking Zestril with good 
blood pressure control and no side effects. Upon examination, 
blood pressure was 110/80. Echocardiogram was completely 
within normal limits. The veteran underwent a stress test; 
the impression was hypertension, well controlled at rest and 
with exertion.

On review of the entire record, the Board finds that none of 
the three alternate criteria for establishing entitlement to 
a 10 percent rating for hypertension are met.  The veteran's 
hypertension is well -controlled with medication, and the 
elevated blood pressure reading noted in service have not 
been reported postservice.  It is not shown that diastolic 
pressures are 100 or more, or that systolic pressures are 
predominantly 160 or more.  Furthermore, while the veteran 
takes prescription medication to keep his blood pressure 
under control, he does not have a history of diastolic 
pressures predominantly 100 or more.  The highest diastolic 
rating of record was 98 (in October 2000).  Consequently, 
none of the alternate criteria for a compensable rating for 
hypertension are met.  See 38 C.F.R. § 4.104, Code 7101. 
Accordingly, a noncompensable rating must be assigned.  See 
38 C.F.R. § 4.31.  


ORDER

Service connection for alopecia areata is granted.

A compensable rating for hypertension is denied.


REMAND

A May 2004 statement from the veteran's physician at the VA 
Southern Nevada Healthcare System notes that the veteran was 
being treated in the VA outpatient surgery clinic for 
hemorrhoids.  These records have not yet been associated with 
the veteran's claims file. Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998).

Moreover, the Board finds that additional VA examinations are 
necessary.  The examination reports currently of record 
simply do not address the presence or absence of the symptoms 
listed in the criteria for rating these disabilities. The 
Board notes that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria. See Massey v. Brown, 7 Vet. App. 
204 (1994).

Accordingly, the case is REMANDED to the RO for the 
following: 

1. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment, to include 
any pertinent VA Southern Nevada 
Healthcare System outpatient surgery 
clinic records for since April 2001. 

2. Thereafter, the RO should arrange for 
a VA examination of the veteran by an 
appropriate physician (s) to determine 
the extent of impairment from the 
veteran's service-connected GERD and 
hemorrhoids. The veteran's claims file 
must be reviewed by the examiner(s) in 
conjunction with the examination, and any 
indicated studies must be completed.

The examiner(s) should report the 
presence or absence of each of the 
following symptoms attributable to GERD: 
pain, vomiting, material weight loss, 
hematemesis, melena, anemia, recurrent 
epigastric distress, dysphagia, pyrosis, 
and substernal, arm, or shoulder pain. 
The examiner should also express an 
opinion as to whether the disability 
results in considerable or severe 
impairment of health.  The severity of 
the veteran's hemorrhoids should also be 
described in detail; that is, whether 
they are severe, causing persistent 
bleeding and with secondary anemia, or 
with fissures, or are large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences; or result in moderate or 
mild impairment. The examiner's report 
should provide all current complaints, 
symptoms, clinical findings, 
manifestations, and diagnoses referable 
to hemorrhoids. The examiner should also 
provide an opinion concerning the impact 
of the veteran's hemorrhoids on his 
ability to work.  

3. Then, the RO should readjudicate the 
issues remaining on appeal in light of 
all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond before the file is returned to 
the Board for further appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


